 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    KAREEM J. HOWELL,                                 No. 1:19-cv-00094-JLT (PC)
12                       Plaintiff,                     ORDER CLOSING THE CASE WITH
                                                        PREJUDICE DUE TO PLAINTIFF’S
13           v.                                         VOLUNTARY DISMISSAL
14    DAVIDSON, et al.,                                 (Doc. 11)
15                       Defendants.
16
            On March 1, 2019, Plaintiff filed a notice of voluntary dismissal of this action, with
17
     prejudice, pursuant to Federal Rule of Civil Procedure 41(a)(1)(i). (Doc. 11.)
18
            In Wilson v. City of San Jose, the Ninth Circuit explained:
19
              Under Rule 41(a)(1), a plaintiff has an absolute right to voluntarily dismiss his
20            action prior to service by the defendant of an answer or a motion for summary
              judgment. Concha v. London, 62 F.3d 1493, 1506 (9th Cir. 1995) (citing
21
              Hamilton v. Shearson-Lehman American Express, 813 F.2d 1532, 1534 (9th
22            Cir. 1987)). A plaintiff may dismiss his action so long as the plaintiff files a
              notice of dismissal prior to the defendant’s service of an answer or motion for
23            summary judgment. The dismissal is effective on filing and no court order is
              required. Id. The plaintiff may dismiss some or all of the defendants, or some
24            or all of his claims, through a Rule 41(a)(1) notice. Id.; Pedrina v. Chun, 987
              F.2d 608, 609-10 (9th Cir. 1993). The filing of a notice of voluntary dismissal
25
              with the court automatically terminates the action as to the defendants who are
26            the subjects of the notice. Concha, 62 F.2d at 1506.

27   Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997). There have been no responsive
28   pleadings filed. A dismissal under Rule 41 is ordinarily without prejudice to the plaintiff’s right
                                                      1
 1   to commence another action for the same cause against the same defendants. Id. However,
 2   Plaintiff requests this action be dismissed with prejudice, apparently as part of a settlement
 3   conference that occurred on February 28, 2019, which resolved this and several other cases of
 4   Plaintiff’s. (See Docs. 9, 10.) Because Plaintiff has exercised his right to voluntarily dismiss the

 5   complaint under Rule 41(a)(1), this case has terminated. See Wilson, 111 F.3d at 692.

 6          Since this action has terminated pursuant to Plaintiff’s request to voluntarily dismiss this

 7   action in accordance with Rule 41(a)(1)(i), the Clerk is ordered to close this case.

 8
     IT IS SO ORDERED.
 9

10      Dated:     March 4, 2019                                /s/ Jennifer L. Thurston
                                                        UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
